DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. None of the claims appear to have support in the provisional document 62/690,803. The provisional makes no mention of a third heat exchanger, especially as it relates to the third heat exchangers connection to a waste heat system. Claims 1 – 20 are thus given an effective filing date of June 26, 2019. 


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  state 7 of the working fluid, as shown in Figures 1 and 2, are not described in the specification.   




Specification

The disclosure is objected to because of the following informalities: 

Paragraph 36: “nay be utilized” should be corrected to “may be utilized”. 

Paragraph 45: “second pressure 212” should be corrected to “second pressure 216”.

Appropriate correction is required.


Claim Objections

Claims 2, 10, and 11 are objected to because of the following informalities:    

Claim 2: Spacing of period is off. 

Claim 10, Line 18: “…second turbine if for expanding…” should be corrected to “…second turbine is for expanding…”

Claim 11 needs to end in a period.

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 9: generating system – read as “a system (generic placeholder) for generating (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 – 17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

the turbine. However, up to that point, Claim 10 has introduced a first turbine and a second turbine. It is unclear which of these turbines the turbine refers to. Any possible art will be applied under the interpretation that the turbine refers to the second turbine. 

Claim 10, Line 23 recites the turbine. However, up to that point, Claim 10 has introduced a first turbine and a second turbine. It is unclear which of these turbines the turbine refers to. Any possible art will be applied under the interpretation that the turbine refers to the first turbine. 

Claims 11 – 17 are rejected by virtue of their dependence on Claim 10. 

Claim 19 recites a recuperator. Claim 18 already required a recuperator and it is unclear whether Claim 19 requires a new recuperator or refers to the same recuperator of Claim 10. Any possible art will be applied under the interpretation that the recuperator of Claim 19 is the same recuperator as that of Claim 18. 


The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 17 recites the third heat exchanger is in fluid communication with the heat rejection heat exchanger.

Claim 10 already requires a third heat exchanger through which the working fluid circulates in use positioned between an outlet of the turbine and an inlet of a heat rejection heat exchanger, and in fluid communication with the auxiliary line, wherein the third heat exchanger removes thermal energy from the second portion of the working fluid; and
the heat rejection heat exchanger positioned between an outlet of the third heat exchanger and an inlet of the first heat exchanger, and in fluid communication with the auxiliary line, wherein the heat rejection heat exchanger removes thermal energy from the second portion of the working fluid. 

Based on the above requirements of Claim 10, the feature of Claim 17 is inherent in Claim 10 and thus does not further limit Claim 10. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunhuber et al. (hereafter “Brunhuber” – US 2014/0298813).

With regards to Claim 18:

Brunhaber (Figure 3), in its natural use, discloses a method for charging a pumped thermal energy system, comprising: circulating a working fluid (working gas 13) through a fluid circuit (circuit 1), wherein the fluid circuit comprises a first heat exchanger (heat exchanger 5a), a second heat exchanger (heat exchanger 20a), and a third heat exchanger (heat exchanger 20b) connected thereto; circulating the working fluid through the second heat exchanger (20a); providing thermal energy from the second heat exchanger to the working fluid (Paragraph 36: “An ambient air heat exchanger 20a, 20b may be connected into the return line 11, by means of which the working gas 13 which is conducted in the return line 11 can be heated to outside temperature”); circulating the working fluid through a recuperator (recuperator 18); circulating the working fluid through the third heat exchanger (20b), wherein a waste heat reservoir storing waste heat transfers thermal energy to the working fluid to increase its temperature (see ; circulating the working fluid through a compressor (compressor 2a); and circulating the working fluid through the first heat exchanger (5a) to transfer thermal energy from the working fluid to a high temperature reservoir (thermal store 15) connected to the first heat exchanger (Paragraph 43).

Note that unlike Claims 1 and 10, Claim 18 has no explicit or implicit flow order through any of the components. As per MPEP 2111.01 (II) it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps.

With regards to Claim 19:

Brunhaber discloses circulating the working fluid through a recuperator (recuperator 18) that is positioned in the fluid circuit between the first heat exchanger (5a) and the second heat exchanger (20a).

With regards to Claim 20:

providing thermal energy from a low temperature reservoir to the second heat exchanger to facilitate thermal energy transfer with the working fluid (see same Paragraph 36 citation in rejection of Claim 18 – note that the heat exchanger 20a is an ambient air heat exchanger and the ambient air itself qualifies as a low temperature “reservoir” under broadest reasonable interpretation since it “stores” fluid at a temperature lower than the high temperature store 15).


Allowable Subject Matter

Claims 1 and 3 – 9 are allowed.

Claim 2 is objected to over a minor informality, but would be allowable if rewritten to correct the informality. 

Claims 10 – 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, and to correct the minor informalities listed.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Davidson et al. (US 2017/0081980) – see Figure 1, charging cycle comprising three heat exchangers (16, 50, 58), a recuperator (32), a turbine (40), and a compressor (12B). 

Kelly (US 2012/0080161) – see Figure 7B, charging/discharging system comprising compressor and turbine. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, January 29, 2021